Title: Enclosure: Remarks on the Consular return, 23 April 1791
From: Coxe, Tench
To: 


EnclosureRemarks on the Consular return.
1.
The “denomination of Vessel” would be an useful, and not a difficult column. It ought of course to be filled with the word Ship or Snow or Brig or Schooner or Sloop as the fact may be.
2.
If the column mentioned under head 1 be introduced, that which is now entitled “Ship’s Name” should be varied to Vessels name.
3.
Between the column for the “Master’s name” and that headed “whence” another column might be introduced to shew “of what place” the vessel is. Captain Cutts’s ship Betsey, for example, though from North Carolina and for Pennsylvania, is known to be of Biddeford in the District of Maine. Besides the advantage of minute information for occasional use (an object which merits unremitted attention) this column would shew where the private shipping of the United States is owned, and of course what ports and what states carry for the rest of the Union, and what ports or what States give employment to the carriers.
4.
The column “whence” though properly headed, might be more instructively filled, it is conceived, by the name of the Port from whence the vessel may have arrived than the name of the State. The commerce of particular parts of the same state is much more in the hands of foreigners, than that of others. Norfolk and Alexandria and Washington and Wilmington in North Carolina are mentioned as exemplifications.
5.
The column “whither bound” might also, it is conceived, be more instructively filled with the name of the port, than of the State of destination.

6.
The number of boys employed in navigation exhibits an interesting fact in the state of the Nursery for Seamen and in regard to the modes in which we obtain them: It is useful also constantly to occasion in the minds of Masters and owners of vessels the contemplation of boys or apprentices. For these reasons the propriety of another column for the “Number of boys” is suggested.
7.
A column for the number of guns might have it’s use in the beginning of a war by shewing the state of preparation in which our vessels are which are caught abroad. It might possibly apprise us early of vessels fitting in foreign ports for privateers under our flag, or of our own vessels doing so. It would also shew us the precise condition, in the material particular of arms, of such of our ships as are long employed abroad. In peace or in all cases of unarmed vessels there will be no trouble in inserting a nought in the column, and very little in filling it with the number of guns in time of war.
8.
A column expressing “of what Nation,” if thought proper, might also be inserted after the column headed “Exporters.”
On these two columns (No. 7 and 8) it may be remarked, that it is not uninteresting or unimportant to know, who are our foreign factors and the shippers of our supplies, whether citizens of the United States sojourning abroad, or foreigners of the country from whence they are shipt, or foreigners not of that country, who are enabled to monopolize trade by dint of capital, and who may be the servants of privileged mercantile companies.
9.
It might be of use if the citizenship of the Consignee were mentioned in a column headed with the words “of what nation.” This column, if thought safe and useful would come most properly before that for the “Cargo outward.”
10.
The column for the “Cargo outward” admits of an easy and very useful variation. In the case of the Commerce, Capt. Dobel, for example, there are blended in the list of 6 trunks, 1 Chest, and 10 barrels, parcels of printed cottons, silks, wrought Iron, fustian, muslinets &c. To a country that desires to know accurately the nature and sources of it’s supplies and wherein the laws have hitherto necessarily placed about two thirds of it’s imports under non enumerated or ad valorem duties, it will be found very useful to mention the number and kinds of packages, that contain the several species of goods. If five trunks of printed cottons, one trunk of silks, one chest of muslinets and fustians, and ten barrels of wrought iron were really the true description of the goods, it would be well to have it so inserted in the account of them; and so far as it is practicable the propriety of doing it hereafter is submitted.

 It might prevent mistakes in the Inspection of these returns if they should give their abbreviations in a way not to be mistaken. I think it would require mercantile knowledge to determine what Mr. Maury means by the mark  over staves and boards. He certainly means hundreds and not thousands, because the vessels would not, in several instances, contain the goods enumerated, if they were thousands. The letters N. M. are intended it is supposed, for naval measurement, but it is uncertain, though very material.
A direction to include vessels in these returns, though not from or destined for American ports will be useful. It is probable however that this is already within the Consuls instructions.
A similar return of foreign vessels arriving from and departing for the United States would be useful, omitting such columns as are manifestly useless, or the contents of which might not be attainable.
The returns might be made, if thought proper, quarterly instead of half yearly. Frequent and recent information in the present situation of the Commercial affairs of the United States is desirable. A session of Congress may be lost, and certain conveyances free of expence are to be had from the North in October, which in January cannot be had on account of the ice.
